Exhibit 10.7

EXECUTIVE EMPLOYMENT AGREEMENT

AVID TECHNOLOGY, INC.

This Executive Employment Agreement (“Agreement”) is entered into as of August
3, 2007 (the “Effective Date”) between Avid Technology, Inc., a Delaware
corporation with its principal executive offices at Avid Technology Park,
Tewksbury, Massachusetts (the “Company”), and Gregory A. Munster (“Executive”)
of 109 Truehart Way, Morrisville, NC 27560.

 

Article 1.  Services

1.1.        Service. During the Term (as defined below), the Company shall
retain the services of Executive to serve as an executive employee of the
Company and the Executive shall devote his time and render services to the
Company upon the terms and conditions set forth below.

1.2.        Duties. During the Term, Executive agrees to perform such executive
duties consistent with his position as may be assigned to him from time to time
by the Chief Executive Officer or the Board of Directors and to devote his full
working time and attention to such duties.

1.3.        No Conflicting Commitments. During the Term, Executive will not
undertake any commitments, engage or have an interest in any outside business
activities or enter into any consulting agreements which, in the opinion of the
Company, conflict with the Company’s interests or which might impair the
performance of Executive’s duties as a full time employee of the Company.

Article 2. Term

2.1.        Term. The term of this Agreement (the "Term") shall commence on the
Effective Date and shall expire on August 3, 2009 unless the Term is:

2.1.1        extended pursuant to the provisions of this Section 2.1;

2.1.2        terminated pursuant to Section 6.4 hereof; or

2.1.3        terminated when the Executive’s employment terminates pursuant to
Section 4.1 hereof.

Notwithstanding the foregoing, the Term shall continue to automatically be
extended for periods of one (1) year so long as neither party provides written
notice to the other of its intent to terminate by a date which is at least one
hundred and eighty (180) days prior to the then-current expiration date of the
Agreement. Unless the services of the Executive have terminated prior to or upon
the end of the Term in accordance with the provisions of this Agreement, from
and after the end of the Term, the Executive shall be an employee-at-will.

 

 

--------------------------------------------------------------------------------



Article 3. Payments

3.1.        Base Compensation. During the time that Executive is an employee of
the Company, the Company shall pay to Executive a base salary (the “Base
Salary”) of $230,000 per annum, payable in regular installments in accordance
with the Company’s usual payment practices. The Base Salary shall be reviewed by
the Board of Directors’ Compensation Committee during the term of this Agreement
and adjusted accordingly at the discretion of the Compensation Committee.

3.2.        Incentive Payments. During the time that Executive is an employee of
the Company, Executive shall be entitled to participate, at the sole discretion
of the Board of Directors, in any cash incentive payment or bonus plan
established by the Company for its executive employees, as such plan is amended
from time to time.

3.3.        Fringe Benefits. During the time that Executive is an employee of
the Company, in addition to Executive’s Base Salary and incentive payments or
bonuses, if any, the Company shall provide Executive and his dependents medical
insurance and such other benefits as are generally made available by the Company
to its full-time executive employees, as amended from time to time.

3.4.        Participation in Equity Incentive Plans. During the time that
Executive is an employee of the Company, Executive shall be entitled to
participate in the Company’s stock incentive plans to the extent and in the
manner determined by the Company’s Board of Directors in its absolute
discretion.

Article 4. Termination

4.1.        Termination. Executive’s employment hereunder shall terminate
immediately upon the occurrence of any of the following events:

4.1.1.     Executive’s death;

4.1.2.     The termination of the Executive’s employment by the Company for
Disability (as defined below), to be effective immediately upon delivery of
notice thereof;

4.1.3.     The termination of Executive’s employment by the Company for Cause
(as defined below), to be effective immediately upon delivery of notice thereof;

4.1.4.     The termination of Executive’s employment by the Company, without
Cause and not as a result of Executive’s death or Disability, to be effective
thirty (30) days after the Company delivers written notice thereof to the
Executive;

4.1.5.      The termination of Executive’s employment by Executive without Good
Reason (as defined below) to be effective thirty (30) days after Executive
delivers written notice thereof from Executive to the Company; or



2

 

--------------------------------------------------------------------------------



4.1.6.      The termination of Executive’s employment by Executive with Good
Reason (as defined below), to be effective as set forth below.

“Cause” shall mean (i) Executive’s material failure to perform (other than by
reason of death or Disability) his duties and responsibilities as assigned by
the Chief Executive Officer or Board in accordance with Section 1.2 above, which
is not remedied after thirty (30) days’ written notice from the Company (if such
failure is susceptible to cure), (ii) a breach of any of the provisions of this
Agreement or any other agreement (including the Company’s employee nondisclosure
and invention assignment agreement) between the Executive and the Company, which
is not cured after ten (10) days’ written notice from the Company (if such
breach is susceptible to cure), (iii) a serious and material violation of
Company policy (for purposes of this clause any violation of the Company’s
Conflicts of Interest policy shall be deemed serious and material), which is not
cured after ten (10) days’ written notice from the Company (if such breach is
susceptible to cure), (iv) fraud, embezzlement or other material dishonesty with
respect to the Company, (v) conviction of a felony or any other crime involving
fraud, dishonesty or moral turpitude or (vi) failing or refusing to cooperate as
reasonably requested in any internal or external investigation of any matter in
which the Company has a material interest (financial or otherwise) in the
outcome of the investigation. Notwithstanding the foregoing, “Cause” shall not
include any failure to achieve results as a result of factors or events beyond
the reasonable control of the Executive.

“Disability” shall mean the Executive’s absence from the full-time performance
of his duties with the Company for more than one hundred and eighty (180) days
during a three hundred and sixty-five (365) day period as a result of incapacity
due to mental or physical illness, as a result of which the Executive is deemed
“disabled” by the institution appointed by the Company to administer its
long-term disability plan (or any successor plan).

“Good Reason” shall mean (i) a material diminution in Executive’s authority,
duties or responsibility from those in effect on the date of this Agreement,
without Executive’s express written consent; (ii) a material diminution in
Executive’s Base Salary as in effect on the date hereof or as the same may be
increased from time to time, without Executive’s express written consent, other
than a reduction which is part of an across-the-board proportionate reduction in
the salaries of all senior executives of the Company imposed because the Company
is experiencing financial hardship (provided such reduction is not more than 20%
and does not continue for more than twelve (12) months); (iii) a material
diminution in the authority, duties or responsibilities of the supervisor to
whom Executive reports, including a requirement that Executive report to a
corporate officer or employee other than the Company’s Chief Executive Officer
or Chief Financial Officer, without Executive’s express written consent; (iv) a
material diminution in the budget over which Executive retains authority,
without Executive’s express written consent, (v) a material change in
Executive’s office location as in effect on the date hereof, without Executive’s
express written consent; and (vi) any material breach of this Agreement by the
Company; provided, however, that a termination for Good Reason by Executive can
occur only if (i) Executive has given the Company a notice of the existence of a
condition giving rise to Good Reason within ninety (90) days after the initial
occurrence of the condition giving rise to Good Reason and (ii) the Company has
not cured the condition giving rise to Good Reason within thirty (30) days after
receipt of such notice. A termination for Good Reason shall occur thirty (30)
days after such failure to cure.

 

3

 

--------------------------------------------------------------------------------



 

 

4.2.

Adjustments Upon Termination.

4.2.1.     If Executive’s employment with the Company terminates pursuant to
Sections 4.1.1 or 4.1.2 hereof, (a) the Company shall continue to make payments
to Executive or Executive’s heirs, successors or legal representatives, as the
case may be, in accordance with Section 3.1 hereof until twelve (12) months
after the date of such death or Disability (less the amount of any payments made
to the Executive under any long-term disability plan of the Company) and
(b) notwithstanding any provision to the contrary in any Avid stock plan, or
under the terms of any grant, award agreement or form for exercising any right
under any such plan, any stock options or restricted stock awards held by
Executive as of the date of death or Disability shall become exercisable or
vested, as the case may be, as to an additional number of shares equal to the
number that would have been exercisable or vested as of the end of the twelve
(12) month period immediately following the date of death or Disability;
provided, however, that in order to be eligible to receive any of the salary or
benefits under this Section 4.2, Executive or his or her personal representative
shall be required to execute and deliver to the Company (without subsequent
revocation if provided for therein) a general release of claims against the
Company, excluding any claims concerning the Company’s obligations under this
Agreement, and shall be required to sign such other agreements as executive
employees of the Company are generally required to sign if Executive shall not
have already done so. The Company shall have no other liability or obligation
under this Agreement to Executive’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
Executive.

4.2.2.     If Executive’s employment with the Company terminates pursuant to
Section 4.1.3 or 4.1.5 hereof, (a) all payments and benefits provided to
Executive under this Agreement shall cease as of the effective date of such
termination (the “Date of Termination”), except that Executive shall be entitled
to any amounts earned, accrued or owing but not yet paid under Section 3.1 above
and any benefits due in accordance with the terms of any applicable benefits
plans and programs of the Company and (b) all vesting of all stock options then
held by the Executive shall immediately cease as of the date of such
termination.

4.2.3.     If Executive’s employment with the Company terminates pursuant to
Section 4.1.4 or 4.1.6 hereof, (a) the Company shall continue to make payments
to Executive in accordance with Section 3.1 hereof until the date that is twelve
(12) months after the Date of Termination (the “Severance Pay Period”), (b) the
Company shall pay Executive incentive compensation for the year in which the
Date of Termination occurred, in the amount of Executive’s target award
multiplied by the applicable actual plan payout factor and pro rated by the
number of months Executive was employed by the Company during the year of the
Date of Termination; the bonus will be paid only if the Company pays bonuses, on
account of the year in which the Date of Termination occurred, to executives who
remain employed with the Company and will be paid in a lump sum on or about the
date on which the Company pays bonuses to executives who remain employed with
the Company, (c) the Company shall continue to provide Executive with benefits
in accordance with Section 3.3 hereof throughout the Severance Pay Period, to
the extent permitted by the terms of such plans and applicable law, (d) the
Company shall provide Executive with outplacement benefits in accordance with
the Company’s then–current executive outplacement program, provided that no
outplacement benefits shall be

 

4

 

--------------------------------------------------------------------------------



provided after the end of the second calendar year following the calendar year
in which the Date of Termination occurred, (e) the Company shall continue to
indemnify Executive against all claims related to actions arising prior to the
termination of the Executive’s employment to the fullest extent permitted by
law, (f) for forty-eight (48) months from the Date of Termination, the Company
or its successor shall continue to provide coverage under a directors’ and
officers’ insurance policy, or an equivalent thereto, so long as the Board of
Directors in good faith shall determine that the cost of such coverage is
reasonable and that such coverage is available, and (g) notwithstanding any
provision to the contrary in any Avid stock plan, or under the terms of any
grant, award agreement or form for exercising any right under any such plan, any
stock options or restricted stock awards held by Executive as of the Date of
Termination shall become exercisable or vested, as the case may be, as to an
additional number of shares equal to the number that would have been exercisable
or vested as of the end of the twelve (12) month period immediately following
the Date of Termination; provided, however, that in order to be eligible to
receive any of the salary or benefits under this Section 4.2.3, Executive shall
be required to execute and deliver to the Company (without subsequent revocation
if provided for therein) a general release of claims against the Company,
excluding any claims concerning the Company’s obligations under this Agreement,
and shall be required to sign such other agreements as executive employees of
the Company are generally required to sign if Executive shall not have already
done so. Nothing in this Agreement shall be construed to extend the time period
within which any option may be exercised beyond the period specified in the
applicable stock plan or under the terms of any grant, award agreement or form
for exercising any right under any such plan. No other payments or benefits
shall be due under this Agreement to Executive, but Executive shall be entitled
to any benefits accrued or earned in accordance with the terms of any applicable
benefit plans and programs of the Company.

4.2.4.     Payments to the Executive under this Article 4 shall be bifurcated
into two portions, consisting of a portion that does not constitute
"nonqualified deferred compensation" within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code") and a portion that does
constitute nonqualified deferred compensation. Payments hereunder shall first be
made from the portion that does not consist of nonqualified deferred
compensation until it is exhausted and then shall be made from the portion that
does constitute nonqualified deferred compensation. However, if Executive is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code, the
commencement of the delivery of any such payments that constitute nonqualified
deferred compensation will be delayed to the date that is six (6) months and one
day after Executive’s Date of Termination (the “Earliest Payment Date”);
provided that this sentence does not apply to payments made under Sections 4.1.1
or 4.1.2. Any payments that are delayed pursuant to the preceding sentence shall
be paid on the Earliest Payment Date. The determination of whether, and the
extent to which, any of the payments to be made to the Executive hereunder are
nonqualified deferred compensation shall be made after the application of all
applicable exclusions under Treasury Reg. § 1.409A-1(b)(9). Any payments that
are intended to qualify for the exclusion for separation pay due to involuntary
separation from service set forth in Reg. § 1.409A-1(b)(9)(iii) must be paid no
later than the last day of the second taxable year of the Executive following
the taxable year of the Executive in which the Executive’s termination of
employment occurs.

 

5

 

--------------------------------------------------------------------------------



 

Article 5. Non-Competition and Non-Solicitation

5.1.        Non-Competition and Non-Solicitation. Executive acknowledges and
recognizes the highly competitive nature of the businesses of the Company and
accordingly agrees that while Executive is employed by the Company and for a
period of the longer of (a) one (1) year after the Date of Termination of
Executive’s employment hereunder and (b) while Executive is receiving any
post-employment payments by the Company:

5.1.1.     Executive will not engage in any activity which is competitive with
any business which is now, or is at any time during Executive’s employment with
the Company, conducted by the Company, including without limitation becoming an
employee, investor (except for passive investments of not more than one percent
(1%) of the outstanding shares of, or any other equity interest in, a company or
entity listed or traded on a national securities exchange or in an
over-the-counter securities market), officer, agent, partner or director of, or
other participant in, any firm, person or other entity in any geographic area
that competes or plans to compete with the Company in the business of the
development, manufacture, promotion, distribution or sale of professional or
consumer film, video or audio production tools, including but not limited to,
editing, special effects, 3D, animation, live sound, broadcast or newsroom
products or systems, content-creation tools, media storage or other business or
services in which the Company is engaged or plans to engage at the time of
Executive’s termination.

5.1.2.     Executive will not directly or indirectly assist others in engaging
in any of the activities in which Executive is prohibited to engage by
Section 5.1.1 above.

5.1.3.     Executive will not directly or indirectly either alone or in
association with others (a) solicit, or permit any organization directly or
indirectly controlled by Executive to solicit, any employee of the Company to
leave the employ of the Company, or (b) solicit for employment, hire or engage
as an independent contractor, or permit any organization directly or indirectly
controlled by Executive to solicit for employment, hire or engage as an
independent contractor, any person who was employed by the Company at any time;
provided that this clause (5.1.3) shall not apply to the solicitation, hiring or
engagement of any individual whose employment with the Company has been
terminated for a period of one year or longer.

5.1.4.     Executive will not directly or indirectly either alone or in
association with others solicit, or permit any organization directly or
indirectly controlled by Executive to solicit, any current or future customer or
supplier of the Company to cease doing business in whole or in part with the
Company or otherwise adversely modify his, her or its business relationship with
the Company.

5.2.        Reasonableness of Restrictions. It is expressly understood and
agreed that (a) although Executive and the Company consider the restrictions
contained in this Article 5 to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in this Article 5 is unenforceable, such restriction
shall not be rendered void but shall be deemed to be enforceable to such maximum
extent as such court may judicially determine or indicate to be enforceable and
(b) if any restriction contained in this Agreement is determined to be
unenforceable and such restriction

 

6

 

--------------------------------------------------------------------------------



cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein.

5.3.        Remedies for Breach. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 5 would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining orders, temporary or permanent injunctions or any other
equitable remedy which may then be available. Executive hereby irrevocably
waives any right to a trial by jury in any action, suit, or other legal
proceeding arising under or relating to any provision of this Agreement.
Notwithstanding any provision of this Agreement to the contrary, upon the
occurrence of any breach of Section 5.1, if Executive is employed by the
Company, the Company may immediately terminate the employment of Executive for
Cause in accordance with Section 4.1.3, and, whether or not Executive is
employed by the Company, the Company shall immediately cease to have any
obligations to make payments to Executive under this Agreement.

5.4.        Survival. Notwithstanding the termination of this Agreement or
Executive’s services hereunder for any reason, this Article 5 shall survive any
such termination.

Article 6. Miscellaneous

6.1.        Obligation of Successors. Subject to Section 6.4, any successor to
substantially all of the Company’s assets and business, and any successor to
substantially all of the assets of the division of the Company in which
Executive is employed, whether by merger, consolidation, purchase of assets or
otherwise, shall succeed to the rights and obligations of the Company hereunder.

6.2.        Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given (i) when delivered in person, (ii) on the
third business day after mailing by registered or certified mail, postage
prepaid, (iii) on the next business day after delivery to an air courier for
next day delivery, paid by the sender, or (iv) when sent by telecopy or
facsimile transmission during normal business hours (9:00 a.m. to 5:00 p.m.)
where the recipient is located (or if sent after such hours, as of commencement
of the next business day), followed within twenty-four hours by notification
pursuant to any of the foregoing methods of delivery, in all cases addressed to
the other party hereto as follows:

 

 

(a)

If to the Company:

Avid Technology, Inc.

Avid Technology Park

One Park West

Tewksbury, MA 01876

Attention: Vice President, Human Resources

Facsimile: (978) 640-0065

 

7

 

--------------------------------------------------------------------------------



 

(b)

If to Executive:

 

Name:  Gregory A. Munster

 

109 Truehart Way

 

Morrisville, NC 27560

 

or at such other address or addresses as either party shall designate to the
other in accordance with this Section 6.2.

6.3.        Survival. The respective rights and obligations of the parties under
this Agreement shall survive any termination of Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.

6.4.        Complete Agreement; Amendments. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any and all prior agreements between the parties with respect to
the subject matter hereof, except for the Change-in-Control Agreement between
Executive and the Company dated August 3, 2007, as it may be amended from time
to time (the “Change-in-Control Agreement”). Upon the occurrence of a
Change-in-Control (as defined in the Change-in-Control Agreement), and for so
long as the Change-in-Control Agreement shall remain in effect following a
Change-in-Control, the provisions of the Change-in-Control Agreement shall
supersede this Executive Employment Agreement with respect to all subject
matters covered by the Change-in-Control Agreement. This Agreement shall
terminate on the Date of Termination of Executive’s employment pursuant to the
provisions of the Change-in-Control Agreement. This Agreement may not be
modified or amended except upon written amendment approved by the Company’s
Compensation Committee, and executed by a duly authorized officer of the Company
and by Executive. Notwithstanding the foregoing, the Company may unilaterally
modify or amend this Agreement if such modification or amendment is approved by
the Company’s Compensation Committee and made to all other executive employment
agreements entered into between the Company and its then-current executive
officers.

6.5.        Applicable Law. This Agreement shall be interpreted in accordance
with the laws of the Commonwealth of Massachusetts (without reference to the
conflicts of laws provisions thereof) and the parties hereby submit to the
jurisdiction of the courts of that state.

6.6.        Severability. If any non-material provision of this Agreement shall
be held invalid or unenforceable, it shall be deemed to be deleted or qualified
so as to be enforceable or valid to the maximum extent permitted by law, and the
remaining provisions shall continue in full force and effect.

6.7.        Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, assigns and personal
representatives, except that the duties, responsibilities and rights of
Executive under this Agreement are of a personal nature and shall not be
assignable or delegatable in whole or in part by Executive, except to the extent
that the rights of Executive hereunder may be enforceable by his heirs,
executors, administrators or legal representatives.

 

8

 

--------------------------------------------------------------------------------



6.8.        Captions. Captions of sections have been added only for convenience
and shall not be deemed to be a part of this Agreement.

6.9.        Section 409A Compliance. The payments to be made hereunder are
intended to comply with, or be exempt from, the provisions of Section 409A of
the Internal Revenue of 1986 (“Section 409A”) and regulations thereunder. This
Agreement shall be interpreted and construed accordingly.

6.10.      Further Assurances. Each party hereto agrees to furnish and execute
such additional forms and documents, and to take such further action, as shall
be reasonable and customarily required in connection with the performance of
this Agreement or the payment of benefits hereunder.

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the date first above written.

 

Avid Technology, Inc.

 

By: /s/ Nancy Hawthorne                      

Name:  Nancy Hawthorne

Title:    Interim Chief Executive Officer

 

/s/ Gregory A. Munster                           

Gregory A. Munster

 

 

9

 

 